DETAILED ACTION

Respond to Amendment
The 35 U.S.C. 103 rejection of claims 4 and 6-15 as unpatentable over Dobson (US 2013/0213567 A1 to Dobson et al., published August 22, 2013) has been maintained for reasons previously made of record in item 4 on page 2 of the Non-Final Office Action dated October 27, 2020 (hereinafter ‘NFOA’).
Claim 5, which had been previously rejected in NFOA, has been canceled by Applicant in the amendment submitted with Response.

Election/Restrictions
Applicant's election, without traverse, of the Group II claims (4 and 6-15), in response to the restriction requirement dated June 4, 2021 had been previously acknowledged in item 2 of NFOA.  
Accordingly, claims 4 and 6-15 have been examined in the instant action in accordance with Applicant’s election whereas claims 1-3 and 16-19 had been withdrawn from consideration but remain pending in the present application.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent claim 4, as currently amended by Applicant, and claims 6-15 that depend therefrom, are rejected under 35 U.S.C. 103 as unpatentable over Dobson.
Applicant, in the amendment submitted with Response, has amended independent claim 4 to limit the scale removal enhancer to specified carbonate and formate compounds including potassium carbonate and to recite: “wherein said aqueous composition is used in removing mixed sulfate scale from a surface contaminated with said sulfate scale.”  
As discussed previously in item 5 of NFOA, Dobson discloses an aqueous-based composition for use in treatment applications for inhibiting formation damage after the treatment, wherein the fluid composition comprises an aqueous-based fluid, gelling agents, sparingly-soluble crosslinking agents, and one or more formation damage prevention agents, such as scale inhibitors, iron control agents, non-emulsifiers, clay stabilizers, or polymer breakers (abstract; [0011] to [0015]). The fluid composition can include: a chelant, such as gluconic acid; a chelant/scale control agent, such as a sodium or potassium salt of ethylenediamine tetraacetic acid (EDTA); a sequestrant, such as carboxymethyl inulin (fructan); and sodium gluconate as biodegradable non-emulsifier enhancer ([0062]; [0108]; [0114]; [0134]).
Dobson further discloses that the pH of the fluid can be adjusted by using a buffer, such as potassium carbonate, to a pH of about 8 to about 12.0 ([0085]; [0086]; Table C and Table D).  The chelants and sequestrants components of the fluid can be present in an amount from about 5 to 50 percent by weight of the fluid composition ([0116]).  The fluid can contain scale inhibitors in an amount 0.2 to 0.3 pounds parts per thousand gallons ([0097] to [0102]).  
Although Dobson, assuming arguendo, may not expressly teach all the weight percent ratios recited in the dependent claims, Applicant has not shown the criticality of these ratios/concentrations to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
With respect to the new limitation in present independent claim 4, (“the composition of claim wherein said aqueous composition is used in removing mixed sulfate scale from a surface contaminated with said sulfate scale”), this limitation is drawn to a future method of using step of the presently claimed aqueous composition, which is therefore treated as a future intended use of the aqueous composition.  As stated previously in item 5, the recitation of the composition for use in removing mixed sulfate scale from a contaminated surface is a future intended use of the claimed aqueous composition.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.  
Moreover, in addition to scale inhibitors, Dobson also discloses its aqueous composition including corrosion inhibitors ([0095]) and, more importantly, discloses testing samples of its aqueous composition for inhibiting formation of scale (such as calcium sulfate) and for inhibiting precipitation of, for example, barium sulfate and strontium sulfate, or both (mixed sulfates) ([0021]; [0022]; [0027]; [0028]; [0142]; [0148]; Example 2; Tables C, G and H; Figs. 4, 5, 10 and 11).  
Accordingly, Dobson is disclosing an aqueous composition for treatment applications that inhibits corrosion and scale in the formation that can further inhibit scale formation and prevent mixed sulfate precipitation.  Even though Dobson does not expressly disclose a specific sample of its composition possessing all the components/weight percentages recited in the present claims, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989).  
Thus, the instant claims, as amended, stand as unpatentable over Dobson.






Response to Amendment
The 103 Prior Art Rejection over Dobson (item 4 on page 2 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35 U.S.C. §103 prior art obviousness rejection of claims 4 and 6-15 as unpatentable over Dobson have been fully considered but deemed unpersuasive.  
Applicant’s primary arguments in pages 6-8 of Response regarding Dobson not expressly disclosing its composition used for the same purpose as recited in the present claims are not persuasive.  As discussed above, Dobson’s composition is drawn to preventing formation damage (prevents corrosion), contains scale inhibitors (inhibits scale), and can further include corrosion inhibitors ([0095]).  Dobson is thus disclosing an aqueous composition for treatment applications that inhibits corrosion and scale in the formation.  Also, as discussed in item 5 of NFOA and above, this new limitation in the body of the claims is a future “method of use” limitation of the claimed aqueous composition.  As stated therein, a recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, it meets the claim.
Nevertheless, as discussed above, Dobson’s composition is drawn to preventing formation damage (prevents corrosion) and contains scale inhibitors (inhibits scale).and further discloses testing samples of its aqueous composition for inhibiting formation of scale (such as calcium sulfate) and inhibiting precipitation of mixed sulfates).  Thus, Dobson anticipates this new limitation in the present independent claim.
Applicant’s arguments on page 8 of Response regarding Dobson as non-analogous art are not persuasive.  Applicant is apparently arguing that, even though Dobson is drawn to treating subterranean formations in performing operations, Dobson is non-analogous art because the object in Dobson is different and is not pertinent to “the problem faced by the inventor – composition capable of removing sulfate scale.” (Emphasis added.)  As to non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as shown above in paragraph #5, Dobson discloses an aqueous composition that includes scale and corrosion inhibitors and further discloses testing samples of its aqueous composition for inhibiting formation of scale (e.g., calcium sulfate) and for inhibiting precipitation of barium sulfate and/or strontium sulfate (mixed sulfates). 
Consequently, because Dobson is disclosing an aqueous composition for treatment applications that is drawn to (and is capable of), inter alia, inhibiting sulfate scale/corrosion and preventing sulfate precipitation in the subterranean formation, it is concerned with the problem of inhibiting sulfate scale/precipitation in the treated formation and is therefore analogous art to the presently claimed aqueous composition.
Thus, in the absence of substantive comparative data to the contrary, the instantly rejected claims, as currently amended, remain unpatentable over Dobson.

Conclusion
Applicant's amendment to claim 4 (sole independent claim) necessitated new ground(s) of rejection presented in this Office action (based on the same reference previously cited).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 16, 2022